Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2022

                                     No. 04-21-00300-CV

           IN THE MATTER OF THE ESTATE OF Van L. CRAPPS, Deceased,

                     From the County Court at Law, Medina County, Texas
                                    Trial Court No. 9498
                          Honorable Mark Cashion, Judge Presiding


                                        ORDER
Sitting:       Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice


        On October 12, 2022, this court issued its opinion and order in this appeal. A motion for
rehearing was due on October 27, 2021. See TEX. R. APP. P. 49.1. A motion for extension of
time to file a motion for rehearing was due on November 14, 2022. See TEX. R. APP. P. 49.9.
         On November 14, 2022, Appellant filed a motion for rehearing and an unopposed motion
for a fifteen-day extension of time to file a motion for rehearing.
       Appellant’s motion for extension of time to file the motion for rehearing is GRANTED.
Appellant’s motion for rehearing is deemed timely filed. See id.
      The court requests that Appellees file a response to Appellant’s motion for rehearing.
See TEX. R. APP. P. 49.2.
       If Appellees choose to file a response, Appellees must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court